DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-16 are pending.  Claims 1 and 9 are independent.  

3.	The IDS’es submitted on 12/6/2019, 6/19/2020 and 8/12/2021 have been considered.

Claim Objections

4.	Claims 5, 6, 8, 13, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.









Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-4, 7, 9-12 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kajitani (US PG Pub. 2009/0281779) in view of Yajima Jun (JP-2018098707-A [English translation provided]). 
	As regarding claim 1, Kajitani discloses A system for simultaneously testing whether a plurality of electronic devices connected via a communication network correctly handle exceptions, the system comprising: 
a communication network [para. 41 and 97-98]; and 
a plurality of electronic devices and a testing device connected via the communication network [FIG. 7 and para. 122], the testing device comprising: 
an electronic processor configured to: 
send a first status query message to the plurality of electronic devices, via the communication network [para. 119]; 
Kajitani does not explicitly discloses sending fuzzed data to one or more of the plurality of electronic devices, via the communication network; however, Yajima Jun discloses it [abstract and the 4th paragraph on page 3].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Kajitani’s system to further comprise the missing claim features, as disclosed by Yajima Jun, in order to determine and correct vulnerabilities in advance [the 1st paragraph on page 2 of Yajima Jun].
Kajitani and Yajima Jun further disclose send[ing] a second status query message to the plurality of the electronic devices, via the communication network [Kajitani para. 41]; and 
for each electronic device that responds to the first status query message with a valid response and responds to the second status query message with an invalid response or fails to respond to the second status query message, record the electronic device in a failure log [abstract of Yajima Jun].  

As regarding claim 2, Kajitani and Yajima Jun further disclose The system according to claim 1, wherein a header of the first status query message and a header of the second status query message include a global identifier [abstract the 4th paragraph on page 3 of Yajima Jun].  


As regarding claim 3, Kajitani and Yajima Jun further disclose The system of claim 1, wherein the electronic processor is configured to send a first status query message to the plurality of electronic devices, via the communication network by: 
sending a first message, via the communication network, to the plurality of electronic devices [Kajitani para. 41];  11Attorney Docket No. 022896-3170-USO2 (R382148 ETAS) 
for each electronic device that responds to the first message, recording the electronic device in a log of electronic devices available for testing [abstract of Yajima Jun]; and 
receiving a selection of electronic devices from the log of electronic devices available for testing [abstract of Yajima Jun].  

As regarding claim 4, Kajitani and Yajima Jun further disclose The system of claim 3, for each selected electronic device that responds to the first status query message with a valid response and responds to the second status query message with an invalid response or fails to respond to the second status query message, recording the electronic device in the failure log [abstract of Yajima Jun].  

As regarding claim 7, Kajitani and Yajima Jun further disclose The system according to claim 1, wherein the fuzzed data is configured to cause an electronic device to malfunction [7th paragraph on page 6 of Yajima Jun].  

As regarding claim 9, Kajitani and Yajima Jun disclose A method of simultaneously testing whether a plurality of electronic devices connected via a communication network correctly handle exceptions, the method comprising: 
sending, with an electronic processor, a first status query message to a plurality of electronic devices via a communication network [para. 119]; 
sending, with the electronic processor, fuzzed data to one or more of the plurality of electronic devices, via the communication network [abstract and the 4th paragraph on page 3 of Yajima Jun]; 
sending, with the electronic processor, a second status query message to the plurality of electronic devices, via the communication network [Kajitani para. 41]; and 
for each electronic device that responds to the first status query message with a valid response and responds to the second status query message with an invalid response or fails to respond to the second status query message, recording the electronic device in a failure log [abstract of Yajima Jun].  

As regarding claim 10, Kajitani and Yajima Jun further disclose The method according to claim 9, wherein a header of the first status query message and a header of the second status query message include a global identifier [abstract the 4th paragraph on page 3 of Yajima Jun].  

As regarding claim 11, Kajitani and Yajima Jun further disclose The method according to claim 9, wherein sending a first status query message to the plurality of electronic devices via a communication network includes: 
sending a first message, via the communication network, to the plurality of electronic devices [Kajitani para. 41];  13Attorney Docket No. 022896-3170-USO2 (R382148 ETAS) 
for each electronic device that responds to the first message, recording the electronic device in a log of electronic devices available for testing [abstract of Yajima Jun]; and 
receiving a selection of electronic devices from the log of electronic devices available for testing [abstract of Yajima Jun].  

As regarding claim 12, Kajitani and Yajima Jun further disclose The method according to claim 11, the method further comprising, for each selected electronic device that responds to the first status query message with a valid response and responds to the second status query message with an invalid response or fails to respond to the second status query message, recording the electronic device in the failure log [abstract of Yajima Jun].  

As regarding claim 15, Kajitani and Yajima Jun further disclose The method according to claim 9, wherein the fuzzed data is configured to cause an electronic device to malfunction [7th paragraph on page 6 of Yajima Jun].  







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433